Citation Nr: 0833780	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-13 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus.

4.  Entitlement to an effective date prior to August 16, 2005 
for the grant of service connection for bilateral pes planus.  

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1985, May 1986 to May 1990, and February 17, 1991 to March 3, 
1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO determinations, which denied claims 
for service connection for a left shoulder condition and a 
back condition, granted service connection for bilateral pes 
planus (claimed as a left foot condition), assigning an 
evaluation of 30 percent, effective August 16, 2005, and 
denied a claim for entitlement to nonservice-connected 
pension benefits.

In May 2008, a hearing was held before the undersigned 
Veterans Law Judge at the St. Petersburg, Florida RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.

2.  The veteran's service-connected bilateral pes planus is 
manifested by abnormal weight-bearing alignment of the 
Achilles tendon, the need to wear shoe arches, complaints of 
foot pain when walking and standing, a limping gait, and 
complaints of weakness of the toes in the left foot only and 
fatigability with repeated use.  

3.  The veteran filed a formal claim of entitlement to 
service connection for a left foot condition on August 16, 
2005, more than one year following his separation from 
service, without having filed an informal or formal claim for 
a foot condition of any kind or pes planus prior to that 
date.

4.  While the veteran served on active duty for 17 days 
during the Persian Gulf War, he did not serve on active duty 
for 90 days or more during a period of war.

5.  The veteran was not discharged or released from service 
for a service-connected disability; nor did he have a 
disability at the time of his discharge that would have 
justified a discharge for disability.

6.  The veteran did not serve on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.

7.  The veteran did not serve on active duty during more than 
one period of war.


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability was not incurred 
in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).

3.  The criteria for an effective date prior to August 16, 
2005 for the grant of service connection for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5276 
(2007). 

4.  The requirements of basic eligibility for VA nonservice-
connected pension benefits, qualifying wartime military 
service by the veteran, have not been met.  38 U.S.C.A. §§ 
101, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

VCAA letter dated in October 2005, January 2007, and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

With regard to the veteran's claim for an increased rating, 
the Court has recently held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination for his left 
shoulder disabilities in June 2007.  The Board finds this 
examination and opinion to be thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, this examination report and opinion is sufficient 
upon which to base a decision with regards to this claim.  

With regards to the veteran's claim for an increased rating 
for his bilateral pes planus, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  The veteran's June 2007 VA examination 
report is thorough and consistent with contemporaneous VA 
treatment records.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Therefore, 
the examination in this case provides an adequate record upon 
which to base a decision with regards to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for a left shoulder 
disability. 

The veteran contends that he has a left shoulder disability 
as the result of his active duty service.  See hearing 
transcript, May 2008.  Specifically, he contends that he 
began having problems with his left shoulder in approximately 
1987, due to intensive training.  Id.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnosis of a left 
shoulder disability during service. 

In June 2007, the veteran underwent a VA examination.  The 
examiner reviewed the claims folder and noted that the 
veteran's service medical records are silent for any 
treatment of a left shoulder condition.  She also noted that 
the veteran underwent surgery for a rotator cuff tear of the 
left shoulder on April 24, 2007.  Upon examination, it was 
noted that the veteran had a residual tender scar, left 
shoulder pain, and decreased range of motion of the left 
shoulder following the April 2007 surgery.  In conclusion, 
the examiner opined that the veteran's left shoulder 
condition was not caused by his military service.  As the 
veteran's service medical records are silent for any left 
shoulder condition, the examiner was unable to draw any 
connection between his service and his current left shoulder 
condition. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Presently, there is no evidence of record indicating 
that the veteran had a left shoulder injury in service and 
the only medical opinion of record specifically states that 
his current left shoulder disability is not related to 
service.  In addition, it is noted that the first evidence of 
record of any left upper extremity problems is from  several 
years after service, following a personal assault.  See 
Genesis Rehabilitation Hospital treatment record, May 1998.  
Thus, the veteran's claim must fail.  See Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has left shoulder problems as the result of his 
active duty service.  See hearing transcript, May 2008.  No 
medical evidence, however, has been submitted to support this 
contention, and the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding a relationship between his current 
disability and symptoms he experienced in service are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

The Board recognizes that the veteran's can attest to factual 
matters of which he had first-hand knowledge, including 
experiencing continuous symptoms in his left shoulder since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Certainly, his own lay reports carry some probative 
weight.  However, the Board ultimately finds the most 
probative evidence of record to be that of the VA examiner, 
who reviewed the claims file, and conducted a thorough VA 
examination.  Given the absence of documented clinical 
findings in service, and the evidence of an intervening 
injury and surgical treatment since service, the VA examiner 
clearly found that any relationship between the current 
disability and service would be speculation.  The Court has 
held that a connection that is only speculative or 
inconclusive in nature does not support a grant of service 
connection.  See Bostain v. West, 11 Vet. App. 127 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a left shoulder disability, must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




2.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus.

An evaluation of 30 percent is currently assigned to the 
veteran's bilateral pes planus, effective August 16, 2005, 
under Diagnostic Code 5276. 

Under this diagnostic code, a 30 percent evaluation is 
warranted for severe acquired bilateral flatfoot manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced acquired bilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in June 2007.  An x-ray of the veteran's right 
foot revealed degenerative changes involving first MTP joint 
with marginal spurring, plantar calcaneal spur, pes planus 
deformity, and hallux vagus.  An x-ray of the veteran's left 
foot revealed pes planus deformity, a prominent plantar 
calcaneal spur, and mild hammertoe deformity.  The veteran 
complained of foot pain when walking and standing.  He also 
reported weakness of the toes in the left foot only and 
fatigability with repeated use.  No flare-ups of foot pain 
were reported.  At the time of this examination, the veteran 
did not wear corrective shoes or use a cane or crutches.  He 
reported that the use of shoe inserts helped.  No effects on 
his daily activities were noted due to this condition, except 
that the veteran cannot walk far distances or play 
basketball.  He had a limping gait, reportedly due to left 
leg weakness.  The veteran reported pain in his left great 
toe.  The examiner noted that there was no additional range 
of motion loss, due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  The 
veteran had no joint instability of the toes or tenderness of 
the feet, except for tenderness of the left great toe and the 
balls and heels of both feet.  The examiner noted that the 
veteran had abnormal weight-bearing alignment of the Achilles 
tendon, which can be corrected by non-tender manipulation.  
Non-weight-bearing alignment of the Achilles tendon is 
normal.
 
The Board notes that the claims folder also contains VA 
treatment records.  However, there is no indication in these 
records that the veteran's bilateral pes planus has increased 
in severity since the June 2007 VA examination.  

At the May 2008 hearing, the veteran reported that, in 
addition to wearing shoe arches, he also uses either a cane 
or a walker.  He asserted at this hearing that he has had a 
cane for about 10 years.  He further reported that he has 
spasms through his legs.  

In order for the veteran's disability to warrant an increased 
rating, it must meet the criteria of a 50 percent rating.  
However, there is no indication in the June 2007 VA 
examination report, or in any other medical evidence of 
record, that the veteran has marked pronation, extreme 
tenderness of plantar surfaces of the feet, or severe spasm 
of the tendo Achillis on manipulation.  While the veteran was 
noted as having abnormal weight-bearing alignment of the 
Achilles tendon, there is no indication in the medical 
evidence of record that it cannot be improved by orthopedic 
shoes or appliances.  Although he testified during his 
hearing that his feet still hurt when wearing shoe arches, 
the Board notes that the veteran has also specifically 
reported that his shoe arches nevertheless help his 
condition.  See VA examination report, June 2007.  In 
addition, the Board notes the veteran's assertions at the May 
2008 hearing that he experiences leg spasms; however, as 
there is no objective indication in the medical evidence of 
record, to include the June 2007 VA examination report, of 
such spasms related to his bilateral pes planus, the Board 
finds that the evidence weighs against a finding that such 
spasms are severe so as to warrant a 50 percent rating.  
Similarly, while the veteran has complained of some 
tenderness in his feet and left great toe, this tenderness 
has not been shown to be extreme so as to warrant a 50 
percent rating.  

Therefore, as the veteran's disability does not meet the 
criteria for a 50 percent evaluation, the Board finds that 
the veteran is adequately compensated with his current 
rating.  A higher rating is not warranted.  

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-5284 (2007).  The Board acknowledges that 
Diagnostic Code 5280 specifically evaluates hallux valgus.  
This diagnostic code, however, assigns a maximum evaluation 
of 10 percent.  Therefore, evaluating the veteran's bilateral 
foot disability, to include hallux valgus, under Diagnostic 
Code 5276 has afforded the veteran the opportunity to receive 
a higher evaluation of 30 percent, that he would otherwise be 
unable to receive under Diagnostic Code 5280. 

Furthermore, given the degree of symptoms and manifestations 
throughout the foot that are contemplated by Diagnostic Code 
5276, the Board finds that a separate disability rating under 
Diagnostic Code 5280 would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (2007).

The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, the examiner at the June 2007 
VA examination specifically noted that there was no 
additional range of motion loss, due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  Therefore, an increased evaluation is not 
warranted under Deluca. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In addition, the 
veteran specifically reported at the May 2008 hearing that he 
is unemployable because of his memory, not his bilateral foot 
condition.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Fenderson, supra.

3.  Entitlement to an effective date prior to August 16, 2005 
for the grant of service connection for bilateral pes planus.  

The veteran claims that an earlier effective date, prior to 
August 16, 2005, should be assigned for the grant of service 
connection for bilateral pes planus.  The veteran has alleged 
that an earlier effective date should be assigned, due to the 
fact that he intended to file a claim for service connection 
for bilateral pes planus in 1998 but underwent brain surgery 
and was unable to care for himself.  See hearing transcript, 
May 2008.  He also has indicated that perhaps his 
representative at that time did not file the claim, as he had 
requested.  Id.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2007).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2007).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2007).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 
16, 2005, is the correct date for the grant of service 
connection for bilateral pes planus.  While the veteran has 
alleged that he is entitled to an earlier effective date for 
his award of service connection, there is no basis under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  As noted, the 
determining factor in deciding an effective date claim is the 
date on which a claim was received by VA, and not the date on 
which it was sent, or intended to be sent.  As there is no 
question that the veteran claim was not received until August 
2005, the criteria for assigning an earlier effective date 
are not met.

On August 16, 2005, the RO received the veteran's claim for 
service connection for a left foot condition.  After being 
denied service connection for a left foot condition in a 
March 2006 rating decision, the veteran was granted service 
connection for bilateral pes planus (claimed as a left foot 
condition) in a July 2007 rating decision and assigned a 30 
percent rating, effective August 16, 2005.

As there is no evidence of a formal or informal claim of 
service connection for a foot condition of any kind being 
received prior to August 16, 2005, the Board finds that 
August 16, 2005, is the earliest date permissible under the 
provisions of 38 U.S.C. 5110(a) and 38 C.F.R. § 3.400 for the 
award of service connection for bilateral pes planus.

The Board is sympathetic to the veteran's contention that he 
intended to file a claim for service connection at an earlier 
date, but was prevented from doing so due to health problems 
as a consequence.  However, there is no provision under any 
applicable law or regulation that would allow for an earlier 
effective on that basis.  

4.  Entitlement to nonservice-connected pension benefits.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2007).

The veteran contends that he is entitled to nonservice-
connected disability pension benefits.  The evidence shows 
that the veteran had three periods of active military 
service.  His first period of active service was with the 
U.S. Army from February 1985 to June 1985.  His second period 
of active service consisted of 4 years in the U.S. Marine 
Corps from May 1986 to May 1990.  His final period of active 
service was with the U.S. Marine Corps from February 17, 1991 
to March 3, 1991.

In March 2001, the National Personnel Records Center (NPRC) 
verified that the veteran had honorable active service from 
May 27, 1986 to May 26, 1990, and from February 17, 1991 to 
March 3, 1991.  He was ordered to active duty for his last 
period of service in support of Operation Desert Storm.

The Board notes that the veteran's first two periods of 
active duty did not occur during a period of war.  These 
periods began subsequent to the end of the Vietnam Era in 
1975 and concluded prior to the commencement of the Persian 
Gulf War in August 1990.  Accordingly, these periods of 
active service do not include any periods of wartime service.  
However, the veteran's third period of active service 
occurred during the Persian Gulf War.  The veteran received 
an honorable discharge following 17 days of service during 
this period.  Thus, although the veteran had wartime service, 
his service did not constitute a period of 90 days or more.

Having determined that the veteran had active wartime 
service, the next question that must be resolved is whether 
his 17 days of wartime service is sufficient to establish 
basic eligibility for nonservice connected pension benefit.  
As the veteran did not serve for 90 days or more during a 
period of war, the requirement of 38 C.F.R. § 3.3(a)(3)(i) is 
not met.  Similarly, as he did not serve for a period of 90 
consecutive days or more with such period beginning or ending 
during a period of war, the requirement of 38 C.F.R. § 
3.3(a)(3)(iii) is not met.  Likewise, although the veteran's 
aggregate length of active service exceeded 90 days in three 
separate periods of active service, he did not serve during 
more than one period of war.  Accordingly, the requirement of 
38 C.F.R. § 3.3(a)(3)(iv) is not met.

Additionally, the evidence does not show that the veteran was 
released from active duty for a disability.  Similarly, the 
evidence does not show that the veteran has a service-
connected disability which would have justified a discharge 
for disability.  Accordingly, the requirement of 38 C.F.R. § 
3.3(a)(3)(ii) is not met.

Notwithstanding the veteran's assertions, the Board must find 
that his wartime service is sufficient to establish basic 
eligibility for VA nonservice-connected pension benefits.  
See 38 U.S.C.A. § 1521(j)(1)-(4) (West 2002); 38 C.F.R. § 
3.3(a) (2007).  Consequently, the veteran can not be granted 
nonservice-connected pension benefits pursuant to existing 
law.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus is denied.

Entitlement to an effective date prior to August 16, 2005 for 
the grant of service connection for bilateral pes planus is 
denied.  

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

The veteran is also seeking service connection for a back 
disability.  He essentially contends that, although he was 
born with scoliosis, he believes that his congenital back 
condition was aggravated by intensive training in service.  
See hearing transcript, May 2008.  

The veteran's October 1984 entrance examination reflects that 
he had dorsal-lumbar scoliosis, moderate, prior to his 
enlistment in the service.  This condition was not considered 
disqualifying.  

The Board acknowledges that the veteran sought treatment for 
back pain during service.  Specifically, he sought treatment 
for back pain in April 1987, May 1987, and July 1989.  
Significantly, it appears that each instance of treatment 
coincided with treatment related to his now service-connected 
bilateral food condition.

The record reflects that, in June 2007, the veteran underwent 
a VA examination.  The examiner reviewed the claims folder 
and noted the veteran's medical history.  Upon evaluation of 
the veteran, the examiner noted that he had L4-L5 disc space 
narrowing with marginal spurring.  He also noted that he had 
marginal spurring without disc space narrowing at T10-T11 and 
L1-L2.  He ultimately noted diagnoses of lumbar disc disease; 
lumbar degenerative joint disease; and thoracic scoliosis, 
noted on his enlistment examination.  

As to the etiology of these disabilities, the examiner 
explained that he could not offer an opinion regarding the 
possible relationship between the veteran's service and his 
lumbar disc disease and lumbar degenerative joint disease, as 
any opinion would be speculation.    

As noted, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110,1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted.  38 C.F.R. § 3.310(a) (2007).  
Service connection on a secondary basis can also be 
established on the basis of aggravation by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board has a duty to consider all potential theories of 
entitlement raised by the record.  In light of the fact that 
the veteran's in-service complaints of back pain appear to 
consistently accompany complaints of foot problems related to 
his service-connected foot disability, the Board finds that a 
theory of secondary service connection has been raised by the 
record.  Consequently, the Board finds that another VA 
examination is warranted to clarify whether or not any 
current back disability was caused or aggravated by his 
service-connected pes planus.

Accordingly, this case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a back 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all back disabilities shown 
to exist;

b) indicate which, if any, of these 
disabilities are congenital or 
developmental in nature; and, if so, 
opine whether the veteran now has 
additional disability due to disease or 
injury superimposed upon such defect;

c) as to each disease or disability 
identified, opine as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that it 
originated during active service/active 
duty; or is in any other way causally 
related to his periods of active 
service/active duty; 

d) as to each disease or disability 
identified, opine as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
pes planus.

e) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
back disability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


